UNITED STATES DISTRICT COURT
                                                                                          FILED
                               FOR THE DISTRICT OF COLUMBIA                              JAN 15 2009
                                                                                   NANCY MAYER WHITTINGTON CLERK
James F. Johnson,                                      )                                 U.S. DISTRleT COURT
                                                       )
                 Plaintiff,                            )
                                                       )
                 v.                                    )        Civil Action No. 08-2149
                                                       )
Brenda Robinson, et at.,                               )
                                                       )
                 Defendants.                           )




                                    MEMORANDUM OPINION

          Plaintiff moves for reconsideration of the Order filed December 11, 2008, dismissing this

case for lack of subject matter jurisdiction. Plaintiff requests in the alternative that the

submission be treated as his notice of appeal. A motion for reconsideration need not be granted

"unless the district court finds that there is an intervening change in controlling law, the

availability of new evidence or the need to correct a clear error or prevent manifest injustice."

Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996) (citations and quotation marks

omitted). The motion provides no basis for vacating the dismissal order. Accordingly, it is this
   ~
-&...= day of January 2009,
          ORDERED that plaintiffs motion for reconsideration [Dkt. No.5] is DENIED; and it is

          FURTHER ORDERED that the Clerk docket the submission also as plaintiffs notice of

appeal.